


Exhibit 10.4(k)


Privileged and Confidential
Award #


MYLAN INC.
2003 LONG-TERM INCENTIVE PLAN
NOTICE OF AWARD OF RESTRICTED STOCK UNITS
- PERFORMANCE-BASED GRANT -
__________ (the “Participant”) has been granted, effective as of the grant date,
an award of restricted stock units (the “Award”) payable in shares of common
stock (the “Shares”) of Mylan Inc. (the “Company” pursuant to the Company’s 2003
Long-Term Incentive Plan, as amended to date (the “Plan”). The Award is subject
to the terms and conditions set forth below and in the Plan, which is a part of
this Notice. To the extent that there is a conflict between the terms of the
Plan and this Agreement, the terms of the Plan shall govern.
1.    Number of Restricted Stock Units (RSUs): _______, where 1 RSU is equal to
the right to receive [ __ ] Share.


2.    Vesting and Forfeiture: On [date], (i) if the performance goals (the
“Performance Goals”) have been achieved, on an aggregate basis, at the level of
[ __ ]% or greater, the restrictions on the RSUs shall lapse (and such shares
will be released to the Participant); (ii) if such Performance Goals have been
achieved at the level of at least [ __ ]% but less than [ __ ]%, the
restrictions on a pro rata amount of the RSUs (i.e., the total number of
eligible Shares multiplied by the percentage of achievement) shall lapse (and
such shares will be released to the Participant), and the remaining RSUs shall
be forfeited to the Company; and (iii) if the Performance Goals have been
achieved at any level less than [ __ ]% of the goal, then all of the RSUs shall
be forfeited to the Company.


3.    Forfeiture: Subject to Sections 7.03 and 7.04 of the Plan, if the
Participant’s employment with the Company or any of its subsidiaries terminates
for any reason, all RSUs shall be forfeited to the Company, and all rights of
the Participant with respect to
such RSUs shall terminate.


4.    Change in Control: Notwithstanding anything to the contrary in the Plan,
in the event of a Change in Control (as defined in the Plan), any unvested
Awards granted pursuant to this Agreement shall vest as follows:


a)    With respect to each unvested Award that is assumed or substituted in
connection with a Change in Control, in the event of a termination of the
Participant’s employment or service during the 24-month period following such
Change in Control (i) without Cause or (ii) by the Optionee for Good Reason,
such Award shall become fully vested and exercisable as of such termination of
employment and any performance conditions imposed with respect to Awards shall
be deemed to be achieved at target






--------------------------------------------------------------------------------



performance levels. Cause and Good Reason shall have the meanings assigned to
such terms in the Mylan Inc. Severance Plan (or any successor plan), unless the
Participant is entitled to severance benefits under a Transition and Succession
Agreement or an Employment Agreement, in which case the definitions in such
agreement, if any, shall apply.


b)    For purposes of this Section 4, an Award shall be considered assumed or
substituted for if, following the Change in Control, the Award remains subject
to the same terms and conditions that were applicable to the Award immediately
prior to the Change in Control (including vesting conditions) except as set
forth in this Section 4 and except that the Award instead confers the right to
receive publicly traded equity securities of the acquiring entity or the
ultimate parent company which results from the Change in Control.
c)    With respect to each unvested Award that is not assumed or substituted in
connection with a Change in Control, immediately upon the occurrence of the
Change in Control, such Award shall become fully vested and exercisable and any
performance conditions imposed with respect to Awards shall be deemed to be
achieved at target performance levels.


d)    Notwithstanding any other provision of the Plan, in the event of a Change
in Control, the Committee may, in its discretion, except as would otherwise
result in adverse tax consequences under Code Section 409A, provide that each
Award shall, immediately upon the occurrence of a Change in Control, be
cancelled in exchange for a payment in cash or securities in an amount equal to
(i) the excess of the consideration paid per Share in the Change in Control over
the purchase price (if any) per Share subject to the Award multiplied by (ii)
the number of Shares then outstanding under the Award.


e)    Notwithstanding the foregoing, for each Award that constitutes deferred
compensation under Section 409A of the Code, a Change in Control shall be deemed
to have occurred under the Plan with respect to such Award only if a change in
the ownership or effective control of the Company or a change in ownership of a
substantial portion of the assets of the Company shall also be deemed to have
occurred under Section 409A of the Code.


5.    Limitation Of Liability Of The Committee And Board Of Directors: The
Participant agrees that the liability of the officers and the Board of Directors
of the Corporation to the Participant under this Agreement shall be limited to
those actions or failure to take actions which constitute self-dealing, willful
misconduct or recklessness.


6.     Governing Law: The terms and conditions of this Notice shall be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania.








